DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 8-13, filed 4 August, 2022, with respect to the rejection(s) of claim(s) 1 and 4-7 under 35 U.S.C. 102(a)(2) and the rejection(s) of claim(s) 2, 3, and 8-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of MICHNIACKI (DE 10002286 B4 – published 18 June, 2009; see provided English Machine Translation), ONUMA (EP 3613628 A1 – published in English on 26 February, 2020), VARGAS (US 2006/0286918 A1), and FLICK (CA 2845960 A1 – published in English on 15 September, 2014).  MICHNIACKI explicitly teaches the positioning of temperature sensors within objects of the vehicle interior, so as to determine the surface temperature of such objects.  ONUMA teaches the movability of objects, such as a seat, within the interior of the vehicle between different positionings, such as a drive position and a temperature regulation position, wherein the air conditioner of the vehicle provide air to flow past the seat within the temperature regulation position. More so, ONUMA teaches wherein such control of the movable object and air conditioner occur by receipt of remote start signals from remote start devices at the vehicle, and wherein termination of such positioning and control occurs based on conditions terminating the preconditioning (i.e., lock state of the door or opening of the door).  VARGAS teaches control over air vents to different locations, in view of control signals received from remote control devices, to provide necessary temperature control. Lastly, FLICK teaches wherein various vehicle objects are known to be movable within the interior of the vehicle, by actuation devices to provide different positioning of these movable objects during preconditioning control of the vehicle, when remote control signals are received at the vehicle.  FLICK, more so, teaches wherein at least a telescoping and tilting steering wheel is conceivable as the movable object within the vehicle that is actuated. Combinations of these teachings, in view of the teachings of at least GANGULY and BOLGER, render the claimed invention obvious for the reasons presented herein.

RESPONSE TO AMENDMENTS
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 4 August, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANGULY (US 2019/0322154 A1 – published 24 October, 2019), in view of MICHNIACKI (DE 10002286 B4 – published 18 June, 2009; see provided English Machine Translation), ONUMA (EP 3613628 A1 – published in English on 26 February, 2020), and VARGAS (US 2006/0286918 A1).
As to claim 1, GANGULY discloses a temperature regulating system for interior surfaces (abstract) of a vehicle (V), comprising:
a heating, ventilation, and air conditioning system (30; par. 18 and 20);
an air register assembly (42) operably coupled to the heating, ventilation, and air conditioning system to direct air from the heating, ventilation, and air conditioning system (par. 13 and 19-20) to an interior compartment (S), wherein the air register assembly includes an actuation assembly (48) for adjusting a position of the air register assembly (par. 13 and 19; see MPEP §2114-II);
a target feature (C) disposed within the interior compartment (par. 14), wherein the target feature has a contact surface (18A-g; par. 14);
a temperature sensor (14; par. 14) coupled to the target features (coupled by the means for detection as provided by par. 14, e.g., visually coupled, thermally coupled, etc.), wherein the temperature sensor senses a surface temperature of the contract surface of the target feature (par. 14);
a controller (22) communicatively coupled with the air register assembly (figure 2; par. 18) and the temperature sensor (figure 2; par. 14), wherein the controller communicates a notification with temperature information received from the temperature sensor (figure 4; par. 23; see MPEP §2114-II); and
a remote start device (28) communicatively coupled with the controller (figure 2; par. 22), wherein the controller:
 adjusts the position of the air register assembly to direct air across the contact surface of the target feature (par. 16, 18, and 22; see MPEP §2114-II) in response to a remote start signal from the remote start device (par. 16 and 18; see MPEP §2114-II).
	However, GANGULY does not disclose wherein the target feature is particularly a movable target feature of which the temperature sensor is included on. More so, GANGULY does not provide wherein the controller particularly adjusts the position of the air register assembly from an initial position to a temperature regulating position in response to a remote start signal from a remote start cycle from the remote start device, adjusts the movable target features from a drive position to a temperature regulation position in response to the remove start signal such that the air register assembly directs air across the contact surface of the movable target features, adjusts the air register assembly to the initial position in response to termination of the remote start cycle, and adjusts the movable target feature to the drive position in response to at least one of the termination of the remote start cycle, the contact surface reaching a predefined temperature, and vehicle ignition activation.
	First, MICHNIACKI is within the field of endeavor provided temperature regulation for interior surfaces (par. 1). MICHNIACKI teaches the control to the conditioning of the interior surfaces, such as the seat surfaces, is dependent on the seat surface temperature (par. 5). MICHNIACKI teaches the target feature is provided with a temperature sensor (5a/5b) on the target feature (figure 1) for the purposes of measuring the surface temperature of the target feature (par. 14). MICHNIACKI, therefore, teaches that in the art of vehicle air-conditioning/temperature regulation art, that it is a known method to provide the temperature sensor on the feature being temperature controlled. This is strong evidence that modifying GANGULY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., detecting the surface temperature of the target feature to provide the necessary temperature control). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify GANGULY by MICHNIACKI such that the temperature sensor is on the target feature, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of detecting the surface temperature of the target feature to provide the necessary temperature control.
Second, ONUMA is within the field of endeavor provided a temperature regulation system (abstract; par. 1) for an interior (12), particularly a vehicle seat (16) of a vehicle (10).  ONUMA teaches the target features is a movable target feature (par. 27-28) within the interior compartment (figure 1), and the moveable target feature includes a contact surface (exterior surface of the vehicle seat).  A controller (40) is coupled with an air register assembly (14A; par. 29 and 33-36), and a remote start device (60) communicatively coupled with the controller (par. 26 and 32). The remote start device sends a remote start signal (par. 34-38), such that the controller adjusts the moveable target feature (par. 34-38) from a drive position(figures 5A-5B) to a temperature regulation position (figure 5C), in response to the remote start signal, such that the air register assembly (14A) directs air across the contact surface of the movable target feature (figures 5A-5C; par. 34-38). This provides a remote start cycle (pre-conditioning of the vehicle seat). Upon receiving a termination of the remote start cycle (caused by the change in the door or lock state of the vehicle, steps 108/110), the controller adjusts the movable target feature to the drive position (figure 5D).  ONUMA provides the method and control for the purposes of enhancing the comfort of the occupant (par. 42), by providing the surface temperature of the movable target feature, such as a seat, to be adjusted to a desired temperature during a pre-conditioning process ( par. par. 4-21 and 38). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GANGULY to include the teachings of ONUMA, as provided above, for these purposes.
Third, VARGAS is within the field of endeavor of temperature regulation devices (par. 3). VARGAS teaches adjusting the position of an air register (figure 1; par. 22-25) from an initial position to a temperature regulating position (par. 36-38,par. 32; see MPEP§ 2114-II) by receiving at a controller (30) a signal from a remote device (70). In addition, VARGAS provides wherein the adjustment of the air register is capable of being to the initial position, in response to the termination of the remote start cycle (par. 31 and 40; see MPEP §2114-II).  Particularly, providing such control of the air register among different positions, provides each vent to be independently operated to provide different desired temperatures emitted from the openings thereof (par. 31). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GANGULY to include the teachings of VARGAS, as provided above, for this purpose.

As to claim 2, GANGULY, as modified by MICHNIACKI, ONUMA, and VARGAS, previously taught the invention of claim 1, in addition to the target feature being particularly a movable target feature, as emphasized by ONUMA. More so, ONUMA taught the movable target feature being operable between the drive position and the temperature regulation position (see rejection of claim 1).
However, GANGULY, as presently modified, does not further provide wherein the movable target feature is operable between the positions via an actuation assembly, wherein the drive position is greater in distance from the air register assembly relative to the target regulation position.
ONUMA, however, further teaches, wherein the movable target feature is operable between the positions via an actuation assembly (28 and 30; par. 27-28), wherein the drive position is greater in distance from the air register assembly relative to the target regulation position (comparison between the temperature regulation positioning shown in figure 5C and the drive position shown in figure 5A-5B and 5D, relative to the air register assembly, 14A). ONUMA provides the method and control for the purposes of enhancing the comfort of the occupant (par. 42), by providing the surface temperature of the movable target feature, such as a seat, to be adjusted to a desired temperature during a pre-conditioning process ( par. par. 4-21 and 38). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GANGULY to include the teachings of ONUMA, as provided above, for these purposes.

As to claim 3, GANGULY, as modified by MICHNIACKI, ONUMA, and VARGAS, previously taught the invention of claim 2, in addition to the target feature being particularly a movable target feature, as emphasized by ONUMA to be a seat . As such, GANGULY, as previously modified, taught wherein the movable target feature is at least a seating assembly, for the reasons previously discussed. (see rejection of claim 1 and 2).

As to claim 4, GANGULY, as modified by MICHNIACKI, ONUMA, and VARGAS, further discloses wherein there is a fixed target feature (various objects, C, within the interior are provided control ), wherein the air register assembly is configured to direct air across a contact surface of the fixed feature (par. 16, 18, and 22), and wherein the fixed feature is at least an armrest (figure 1, wherein temperature sensors, 14, detect a region associated with a center console of the vehicle; par. 14).

As to claim 5, GANGULY, as modified by MICHNIACKI, ONUMA, and VARGAS,  discloses/teaches further comprising an imager (at least one temperature sensor, 14, of the plurality of temperature sensors, 14, which may be thermographic cameras or a camera; par. 14 and 22) coupled to a dashboard (figures 1 and 3) within the interior compartment, wherein the imager detects position data of the target features, which includes a moveable target feature (as understood through the modifications of ONUMA and par. 17 of GANGULY) within a field of view (par. 14 and 17; see MPEP §2114-II).

As to claim 6, GANGULY, as modified by MICHNIACKI, ONUMA, and VARGAS, discloses/teaches wherein the imager detects surface temperature of the target feature, which includes a moveable target features(as understood through the modifications of ONUMA and par. 17 of GANGULY), and communicates the surface temperature to the controller (par. 14, 17, and 22; see MPEP §2114-II).

As to claim 7, GANGULY, as modified by MICHNIACKI, ONUMA, and VARGAS, discloses/teaches further comprising a user interface (80 displayed on 24A and/or 24B) communicatively coupled to the controller (figure 2; par. 23), wherein the user interface displays the notification (figure 4; par. 23; see MPEP §2114-II), and wherein the notification includes at least the surface temperature of the target feature (par. 23; see MPEP §2114-II) which includes a moveable target feature (as understood through the modifications of ONUMA and par. 17 of GANGULY).

As to claim 8, GANGULY, as modified by MICHNIACKI, ONUMA, and VARGAS, discloses wherein the actuation assembly includes a motor (48; par. 19), so as to change the direction of the airflow discharged by the air register assembly (par. 13 and 19). However, GANGULY does not further disclose wherein the actuation assembly includes a gear assembly, wherein the actuation assembly adjusts a frame and a vane of the air register assembly.
VARGAS, however, teaches the actuation assembly (figure 1) includes a motor(portion of 14; par. 23-24)  and a gear assembly (portion of 14; par. 23-24) , wherein the actuation assembly adjusts a frame (10) and a vane (12) of the air register actuation assembly (par. 22). This is strong evidence that modifying GANGULY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., providing multiple adjustments to get the air directed exactly where the person desires the airflow to be directed, par. 8, 84, 90-91). Particularly, providing such control of the air register among different positions, provides each vent to be independently operated to provide different desired temperatures emitted from the openings thereof (par. 31). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GANGULY to include the teachings of VARGAS, as provided above, for this purpose.

Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANGULY (US 2019/0322154 A1 – published 24 October, 2019), in view of VARGAS (US 2006/0286918 A1), ONUMA (EP 3613628 A1 – published in English on 26 February, 2020), and FLICK (CA 2845960 A1 – published in English on 15 September, 2014).
As to claim 9, GANGULY discloses a steering wheel temperature regulating system for interior surfaces (abstract) of a vehicle (V), comprising:
a heating, ventilation, and air conditioning system (30; par. 18 and 20);
an air register assembly (42) operably coupled to the heating, ventilation, and air conditioning system to direct air from the heating, ventilation, and air conditioning system (par. 13 and 19-20) to an interior compartment (S), wherein the air register assembly includes an actuation assembly (48) for adjusting a position of the air register assembly (par. 13 and 19; see MPEP §2114-II);
a steering wheel assembly disposed proximate to the air registry assembly (figure 1 and 3);
a controller (22) communicatively coupled with the air register assembly (figure 2; par. 18), wherein the controller adjusts the position of the air registry assembly, such that air expelled from the air register assembly is directed across a contact surface of the steering wheel (figures 1 and 3, wherein the steering wheel is provided within the range of temperature sensors, 14, which can be sensed for temperature, and used to adjust the direction of the air register assembly to provide air in the direction thereof; par. 14 and 19; see MPEP §2114-II).
However, GANGULY does not further disclose wherein the air register assembly moves between an initial position and at least one temperature regulation position, the steering wheel assembly includes an actuation assembly to adjust a position of the steering wheel assembly between a drive position and a temperature regulation position, and the controller communicatively coupled to the steering wheel assembly to adjust the position of the steering wheel from the drive position to the temperature regulating position after a start of a remote start cycle, adjusts, particularly, the air register assembly from the initial position to the temperature regulation position in response to the start of the remote start cycle, and adjusts the steering wheel assembly to the drive position in response to a termination of the remote start cycle.
First, VARGAS is within the field of endeavor of temperature regulation devices (par. 3). VARGAS teaches adjusting the position of an air register (figure 1; par. 22-25) from an initial position to a temperature regulating position (par. 36-38,par. 32; see MPEP§ 2114-II) by receiving at a controller (30) a signal from a remote device (70). In addition, VARGAS provides wherein the adjustment of the air register is capable of being to the initial position, in response to the termination of the remote start cycle (par. 31 and 40; see MPEP §2114-II).  Particularly, providing such control of the air register among different positions, provides each vent to be independently operated to provide different desired temperatures emitted from the openings thereof (par. 31). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GANGULY to include the teachings of VARGAS, as provided above, for this purpose.
Second, ONUMA is within the field of endeavor provided a temperature regulation system (abstract; par. 1) for an interior (12) of a vehicle (10).  ONUMA teaches the target features is a movable target feature (par. 27-28) within the interior compartment (figure 1), and the moveable target feature includes a contact surface (exterior surface of the vehicle seat).  A controller (40) is coupled with an air register assembly (14A; par. 29 and 33-36), and a remote start device (60) communicatively coupled with the controller (par. 26 and 32). The remote start device sends a remote start signal (par. 34-38), such that the controller adjusts the moveable target feature (par. 34-38) from a drive position(figures 5A-5B) to a temperature regulation position (figure 5C), in response to the remote start signal, such that the air register assembly (14A) directs air across the contact surface of the movable target feature (figures 5A-5C; par. 34-38). This provides a remote start cycle (pre-conditioning of the vehicle seat). Upon receiving a termination of the remote start cycle (caused by the change in the door or lock state of the vehicle, steps 108/110), the controller adjusts the movable target feature to the drive position (figure 5D).  ONUMA provides the method and control for the purposes of enhancing the comfort of the occupant (par. 42), by providing the surface temperature of the movable target feature to be adjusted to a desired temperature during a pre-conditioning process ( par. par. 4-21 and 38). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GANGULY to include the teachings of ONUMA, as provided above, for these purposes.
Third, FLICK is within the field of endeavor provided a remote start system of a vehicle, to provide operation of a component of the vehicle and the climate control (abstract). FLICK teaches a controller (40) of the vehicle which receives signals (par. 35-37) from a remote start transmitter (48) to operate the vehicle control system (par. 40). FLICK teaches actuation (par. 50) of a component (52’’) via a vehicle component actuator (51’’), such that movement of the vehicle component, is based on personalized settings of the vehicle component (par. 51) and the movement, in response to the remote start signal, generates a climate control command to operate the climate control system (par. 51) to provide climate control. Furthermore, FLICK teaches wherein the climate control operation, based on a remote start signal to perform a remote start operation, further includes movement of various vehicle components, such as seats, pedals, rear view mirror, and/or a telescoping or tilting steering wheel (par. 50). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. vehicle components interior to the vehicle, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. to provide additional functionality and user convenience (par. 11), it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify GANGULY, by trying to provide temperature regulation and actuation of the steering wheel based on remote control signals from a remote control device, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).

As to claim 10, GANGULY, as modified by VARGAS, ONUMA, and FLICK, further discloses comprising:
a temperature sensor (14) coupled to the steering wheel assembly (figures 1 and 3, wherein the steering wheel is provided within the range of temperature sensors, 14, which can be sensed for temperature, and used to adjust the direction of the air register assembly to provide air in the direction thereof; par. 14 and 19; see MPEP §2114-II; coupled by the means for detection as provided by par. 14, e.g., visually coupled, thermally coupled, etc.), wherein the temperature sensor senses a surface temperature of a contact surface of the steering wheel assembly (par. 14; see MPEP §2114-II); and
a user interface having a display (80 displayed on 24A and/or 24B) communicatively coupled to the controller (figure 2; par. 23), and wherein the surface temperature is displayed on the display (par. 23; see MPEP §2114-II).

As to claim 11, GANGULY, as modified by VARGAS, ONUMA, and FLICK, further discloses wherein the user interface displays a notification wherein at least the surface temperature is a predetermined surface temperature (par. 23; figure 4; see MPEP §2114-II).

As to claim 12, GANGULY, as modified by VARGAS, ONUMA, and FLICK, further discloses comprising a sensor assembly (additional, 14; par. 14) operable coupled to the controller (figure 2; par 14), wherein the sensor assembly senses an internal temperature (par. 14,  cabin temperature sensor) and an external temperature (par. 14, external temperature sensor), and wherein the controller determines a temperature of airflow directed across the contact surface in response to at least one of the internal temperature and the external temperature (figure 5; par. 18; par. 21; see MPEP §2114-II).

As to claim 13, GANGULY, as modified by VARGAS, ONUMA, and FLICK, further discloses comprising a remote start device (28) communicatively coupled with the controller (figure 2; par. 22), wherein the remote start device is configured to initiate the remote start signal remote start signal from the remote start device (par. 16 and 18). As such, the combination of GANGULY, as modified, teaches wherein the remote start device initiates the functions required by the remote start cycle of claim 1 for the reasons previously provided in the rejection of claim 1.

As to claim 14, GANGULY, as modified by VARGAS, ONUMA, and FLICK, discloses the actuation assembly of the air register assembly adjusts the positioning in response to the remote start signal (par. 16 and 18; see MPEP §2114-II). Furthermore, GANGULY, as modified by VARGAS, ONUMA, and FLICK, previously taught the movement of the steering wheel assembly in the vertical and fore-aft direction, in response to a remote start signal (see rejection of claim 9, wherein the steering wheel is telescoping or tilting, such that the movement of the steering wheel can move into and out, i.e., fore-aft, at least direction) for the reasons previously provided.
However, GANGULY, as modified by VARGAS, ONUMA, and FLICK, does not further disclose wherein the actuation assembly of the air register assembly adjusts at least one of the frame and a vane of the air register assembly.
VARGAS, however, teaches the actuation assembly (figure 1) includes a motor(portion of 14; par. 23-24)  and a gear assembly (portion of 14; par. 23-24) , wherein the actuation assembly adjusts a frame (10) and a vane (12) of the air register actuation assembly (par. 22). This is strong evidence that modifying GANGULY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., providing multiple adjustments to get the air directed exactly where the person desires the airflow to be directed, par. 8, 84, 90-91). Particularly, providing such control of the air register among different positions, provides each vent to be independently operated to provide different desired temperatures emitted from the openings thereof (par. 31). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GANGULY to include the teachings of VARGAS, as provided above, for this purpose.

As to claim 15, GANGULY, as modified by VARGAS, ONUMA, and FLICK, further discloses wherein the remote start device displays(24B) a notification when the surface temperature is a predetermined surface temperature (par. 23; figure 4; see MPEP §2114-II).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANGULY (US 2019/0322154 A1 – published 24 October, 2019), in view of VARGAS (US 2006/0286918 A1), ONUMA (EP 3613628 A1 – published in English on 26 February, 2020), FLICK (CA 2845960 A1 – published in English on 15 September, 2014), and DRORI (US 4,997,053 – published 5 March, 1991).
As to claim 16, GANGULY, as modified by VARGAS, ONUMA, and FLICK, previously taught incorporating the actuation assembly of the steering wheel assembly. 
However, as presently modified, GANGULY, as modified, does not further disclose including a position sensor that senses a position of the steering wheel assembly and communicates the position information to the controller.
DRORI, however, further, teaches position sensors (col. 4, lines  38-46) that sense a position of the steering wheel assembly and communicates the position information to the controller (70; col. 4, lines  38-46; see MPEP §2114-II). In particular, providing such information the controller, allows the controller to selectively actuate the positioning motors of the steering wheel assembly in accordance with the received signal commands and prestored position data (col. 4, lines 38-46). As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to further modify GANGULY with the teachings of DRORI to include position sensors sensing a position of the steering wheel assembly and communicating the position information to the controller to aid in the controller making determinations of moving the steering wheel assembly according to this information and signals received.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOLGER (US 2017/0072966  A1 – published 16 March, 2017), in view of ONUMA (EP 3613628 A1 – published in English on 26 February, 2020), FLICK (CA 2845960 A1 – published in English on 15 September, 2014), and GANGULY (US 2019/0322154 A1 – published 24 October, 2019).
As to claim 17, BOLGER discloses a method of regulating a vehicle interior surface temperature (abstract; par. 2), comprising:
starting a remote start cycle(par. 30-33) of a vehicle (10);
sensing a surface temperature of a first location of the contact surface(par. 24) of the steering wheel assembly(62);
displaying a notification when the surface temperature reaches a predetermined surface temperature (See MPEP §2111.04 – II, under broadest reasonable interpretation, the limitation of displaying a notification is considered to be contingent on the condition of the surface temperature reaching the predetermined surface temperature. As the claim does not provide positive recitation that the surface temperature has actively reached the predetermined surface temperature, the method does not require the step of displaying a notification as the condition precedent is not met, in view of the claim being practiced with or without the condition occurring. In view of this interpretation, BOLGER meets the limitation of when the surface temperature is not reached, and thereby, does not require displaying a notification).
However, BOLGER does not disclose wherein the steering wheel assembly is adjusted from a drive position to a temperature regulation position and adjusting an air register assembly to direct air across a first location of a contact surface of the steering wheel. 
First, ONUMA is within the field of endeavor provided a temperature regulation system (abstract; par. 1) for an interior (12) of a vehicle (10).  ONUMA teaches the target features is a movable target feature (par. 27-28) within the interior compartment (figure 1), and the moveable target feature includes a contact surface (exterior surface of the vehicle seat).  A remote start device sends a remote start signal (par. 34-38), such that the controller adjusts the moveable target feature (par. 34-38) from a drive position(figures 5A-5B) to a temperature regulation position (figure 5C), in response to the remote start signal, such that the air register assembly (14A) directs air across the contact surface of the movable target feature (figures 5A-5C; par. 34-38). This provides a remote start cycle (pre-conditioning of the vehicle seat). ONUMA provides the method and control for the purposes of enhancing the comfort of the occupant (par. 42), by providing the surface temperature of the movable target feature to be adjusted to a desired temperature during a pre-conditioning process ( par. par. 4-21 and 38). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BOLGER to include the teachings of ONUMA, as provided above, for these purposes.
Second, FLICK is within the field of endeavor provided a remote start system of a vehicle, to provide operation of a component of the vehicle and the climate control (abstract). FLICK teaches a controller (40) of the vehicle which receives signals (par. 35-37) from a remote start transmitter (48) to operate the vehicle control system (par. 40). FLICK teaches actuation (par. 50) of a component (52’’) via a vehicle component actuator (51’’), such that movement of the vehicle component, is based on personalized settings of the vehicle component (par. 51) and the movement, in response to the remote start signal, generates a climate control command to operate the climate control system (par. 51) to provide climate control. Furthermore, FLICK teaches wherein the climate control operation, based on a remote start signal to perform a remote start operation, further includes movement of various vehicle components, such as seats, pedals, rear view mirror, and/or a telescoping or tilting steering wheel (par. 50). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. vehicle components interior to the vehicle, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. to provide additional functionality and user convenience (par. 11), it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify BOLGER, by trying to provide temperature regulation and actuation of the steering wheel by moving a steering wheel between various positions, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
Last, BOLGER teaches wherein any type of heater or cooler, or combination thereof, that is capable of adjusting or maintaining temperature of the steering wheel can be provided as the fourth subsystem conditioner (par. 23). With this in mind, GANGULY teaches the addition of the heating, ventilation, and air-conditioning system (30) being coupled to air register assemblies (42). The air register assemblies are adjusted to direct air across contact surfaces (par. 13 and 18-19). In particular, sensors (14) detect locations and surface temperatures of objects to be provided the directed flow via sensing in a range of the particular sensor (dotted lines shown in figures 1 and 3 and described in par. 14). Based on the temperatures and locations of the objects, which is shown to include the steering wheel in figures 1 and 3, the air register assembly is adjusted to provide air directed over the contact surface of the steering wheel, based on the sensed temperature and location of the steering wheel as the object, as provided by the function of paragraphs 13 and 17-19.  In doing so, GANGULY teaches a system which allows personalization of the air conditioning and heating that is potentially quick, energy efficient, and response to the comfort of the occupants in the space  (par. 12), through detecting objects which the airflow should be directed based on the sensed temperatures and locations. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BOLGER further with the teachings of GANGULY to include the adjustment of an air register assembly to direct air across the contact surface of an object, such as the steering wheel which is within the detectable zone of the sensors of GANGULY.
Furthermore, the combinations of BOLGER, as modified by ONUMA, FLICK, and GANGULY, further provide the requirements of  “adjusting the air register assembly to direct air across a second location of the contact surface of the steering wheel assembly after the first location reaches the predefined surface temperature, and adjusting the steering wheel assembly to the drive position after at least one of termination of the remote start cycle, the second location reaching the predefined surface temperature, and vehicle ignition activation”, when read under broadest reasonably interpretation. See MPEP §2111.04 – II, under broadest reasonable interpretation, the limitations of “adjusting the air register assembly to direct air across a second location of the contact surface of the steering wheel assembly after the first location reaches the predefined surface temperature, and adjusting the steering wheel assembly to the drive position after at least one of termination of the remote start cycle, the second location reaching the predefined surface temperature, and vehicle ignition activation” are considered to be contingent on the conditions of the first location reaching the predefined surface temperature, and/or the occurrence of the termination of the remote start cycle, the second location reaching the predefined surface temperature, or vehicle ignition activation. As the claim does not provide positive recitation these conditions being met, the method does not require the step of additional steps of adjusting the air register assembly to direct air across a second location of the contact surface of the steering wheel assembly and adjusting the steering wheel assembly to the drive position, as the conditions precedent are not met, in view of the claim being practiced with or without the condition occurring. In view of this interpretation, BOLGER, as modified by ONUMA, FLICK, and GANGULY, meets the limitation of when the first location does not meet the predefined surface temperature and when the termination of the remote start cycle, the second location reaching the predefined surface temperature, and vehicle ignition activation, are not met, and thereby, does not require “adjusting the air register assembly to direct air across a second location of the contact surface of the steering wheel assembly after the first location reaches the predefined surface temperature, and adjusting the steering wheel assembly to the drive position after at least one of termination of the remote start cycle, the second location reaching the predefined surface temperature, and vehicle ignition activation”.

As to claim 18, BOLGER, as modified by ONUMA, FLICK, and GANGULY, further discloses comprising:
sensing an internal temperature(par. 29) within an interior compartment (88);
sensing an external temperature (par. 29); and
determining whether to activate a heating mode or a cooling mode of a heating, ventilation, and air conditioning system in response to the internal temperature and external temperature (par. 29).

As to claim 19, BOLGER, as modified by ONUMA, FLICK, and GANGULY, previously taught the adjustment of the air register assembly (see rejection of claim 17).
More so, the limitation of adjusting the air register assembly to a predefined user position when the surface temperature at the second location of the steering wheel assembly reaches the predefined surface temperature, is considered to be a contingent limitation that encompasses when the surface temperature at the second location of the steering wheel assembly reaches the predefined surface temperature and when the surface temperature at the second location of the steering wheel assembly does not reach the predefined surface temperature. See MPEP §2111.04 – II. Under broadest reasonable interpretation, the claim does not provide positive recitation that the surface temperature of the second location has actively reached the predefined surface temperature, the method does not require the step of adjusting the air register assembly to a predefined user position as the condition precedent is not met, in view of the claim being practiced with or without the condition occurring. In view of this interpretation, BOLGER, as modified by ONUMA, FLICK, and GANGULY, meets the limitation of when the surface temperature is not reached, and thereby, does not require adjusting the air register assembly to a predefined user position.

As to claim 20, BOLGER, as modified by ONUMA, FLICK, and GANGULY, does not further disclose displaying the surface temperature on a user interface.
However, GANGULY further teaches a displaying (par. 23) on a user interface (24A and/or 24B) the surface temperature of the object (figure 4; par. 23). In particular, sensors (14) detect locations and surface temperatures of objects to be provided the directed flow via sensing in a range of the particular sensor (dotted lines shown in figures 1 and 3 and described in par. 14). Based on the temperatures and locations of the objects, which is shown to include the steering wheel in figures 1 and 3, the air register assembly is adjusted to provide air directed over the contact surface of the steering wheel, based on the sensed temperature and location of the steering wheel as the object, as provided by the function of paragraphs 13 and 17-19.  In doing so, GANGULY teaches a system which allows personalization of the air conditioning and heating that is potentially quick, energy efficient, and response to the comfort of the occupants in the space  (par. 12), through detecting objects which the airflow should be directed based on the sensed temperatures and locations. More so, providing the display of a user interface with the surface temperature, a thermal map (82) may be displayed, such that  a user can be informed of the varying temperatures of the object being detected (par.  23). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BOLGER further with the teachings of GANGULY to include displaying on a user interface the surface temperature of an object, such as the steering wheel which is within the detectable zone of the sensors of GANGULY, for the reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/4/2022